Opinion by
Woodside, J.,
Angelo Josephson, a Pennsylvania resident licensed in this Commonwealth to operate a motor vehicle, was convicted in New Jersey of speeding, paid a fine, and had his privilege to operate a motor vehicle in that state suspended by action of New Jersey authorities for thirty days beginning June 22, 1960.
Subsequently, the Pennsylvania Secretary of Revenue, after a hearing, suspended Josephson’s Pennsylvania operator’s license for a period of thirty days be*396ginning August 2, 1960. Section 618(e) of The Vehicle Code of April 29, 1959, P. L. 58, 75 P.S. §618(e). Josephson appealed to the Court of Common Pleas of Luzerne County. That court reversed the Secretary of Revenue because it thought the legislature contemplated by section 618(e) that the New Jersey suspension should be concurrent with the Pennsylvania suspension, and as Josephson had already been denied the privilege of operating his vehicle in New Jersey for thirty days, the Pennsylvania Secretary of Revenue had no authority to suspend his license here.
For the reasons set forth in Levy Motor Vehicle Operator License. Case, 194 Pa. Superior Ct. 390, 169 A. 2d 596 (1961), the court below must be reversed.
Order of the court below is reversed, and the order of the Secretary of Revenue suspending appellee’s license is reinstated.